Exhibit 10.3

 

FIRST AMENDMENT TO STOCK PLEDGE AGREEMENT

DATED JUNE 20, 2005

 

This First Amendment to Stock Pledge Agreement (the “First Amendment”) is made
as of this 20th day of June 2005 by and between CRA International, Inc.,
formerly known as Charles River Associates Incorporated (“Borrower”), a
Massachusetts corporation with its principal executive office at the John
Hancock Tower, 200 Clarendon Street, T-33, Boston, Massachusetts 02116-5092 and
Citizens Bank of Massachusetts, a bank with offices at 28 State Street, Boston,
Massachusetts (the “Lender”) in consideration of the mutual covenants contained
herein and the benefits to be derived herefrom.  Unless otherwise specified, all
capitalized terms shall have the same meaning herein as set forth in the Pledge
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, on January 14, 2004, the Borrower and the Lender entered into a loan
arrangement (the “Loan Arrangement”) as evidenced by, amongst other documents
and instruments, a certain Loan Agreement dated as of January 14, 2004 as
amended by a First Amendment to Loan Agreement dated as of March 29, 2005 (as
may be amended from time to time, the “Agreement”) by and between the Borrower
and the Lender pursuant to which the Lender agreed to provide certain financial
accommodations to or for the benefit of the Borrower; and

 

WHEREAS, as part of the Loan Arrangement the Borrower executed a certain Stock
Pledge Agreement dated as of January 14, 2004 (the “Pledge Agreement”) and
pledged its interests in and to the Pledged Stock as described in Exhibit A of
the Pledge Agreement; and

 

WHEREAS, the Borrower has requested that the Lender amend certain terms and
conditions of the Agreement, and

 

WHEREAS, as part of the amendment the Borrower shall be pledging its interests
in additional subsidiaries; and

 

WHEREAS, the Lender has agreed to so amend the Loan Arrangement provided the
Borrower and the Lender enter into this First Amendment; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.               Exhibit A of the Pledge Agreement is hereby deleted and
replaced with Exhibit A annexed hereto.

 

2.               The Stock Collateral as amended by the addition of the
additional Pledged Stock referenced on the amended Exhibit A annexed hereto,
continues to secure the Obligations as amended by the amendment referenced
herein.

 

1

--------------------------------------------------------------------------------


 

3.               The Borrower hereby acknowledges and agrees that the Borrower
has no claims, offsets, defenses or counterclaims against the Lender with
respect to the Loan Arrangement or otherwise and to the extent the Borrower may
have any such claims the Borrower hereby WAIVES and RENOUNCES such claims,
offsets, defenses and counterclaims.

 

4.               This First Amendment and all other documents executed in
connection herewith incorporate all discussions and negotiations between the
Borrower and the Lender either expressed or implied, concerning the matters
contained herein and in such other instruments, any statute, custom or use to
the contrary notwithstanding.  No such discussions or negotiations shall limit,
modify or otherwise effect the provisions hereof.  The modification amendment,
or waiver of any provision of this First Amendment, the Pledge Agreement or any
provision under any other agreement or document entered into between the
Borrower and the Lender shall not be effective unless executed in writing by the
party to be charged with such modification, amendment or waiver, and if such
party be the Lender, then by a duly authorized officer thereof.

 

5.               Except as specifically modified herein, the Pledge Agreement
shall remain in full force and effect as originally written, and the Borrower
hereby ratifies and confirms all terms and conditions contained in the Pledge
Agreement.

 

6.               This First Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts and shall take effect
as a sealed instrument.

 

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. Phillip Cooper

 

 

Name:

J. Phillip Cooper

 

 

Title:

Vice Chairman, Executive Vice

 

 

 

President, and Chief Financial Officer

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ Michael G. McAuliffe

 

 

Name:

Michael G. McAuliffe

 

 

Title:

Senior Vice President

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Subsidiary

 

Jurisdiction
of Incorporation

 

Class of Stock

 

No. of Shares
Outstanding

 

No. of Shares
Pledged

 

 

 

 

 

 

 

 

 

 

 

CRA Security Corporation

 

Massachusetts

 

Common

 

100

 

100

 

 

 

 

 

 

 

 

 

 

 

CRA International Canada Ltd. (formerly known as Charles River Associates Canada
Ltd.)

 

Canada

 

Common

 

20

 

13

 

 

 

 

 

 

 

 

 

 

 

CRA International (UK) Limited (formerly known as Charles River Associates
Limited)

 

United Kingdom

 

Ordinary

 

20

 

13

 

 

 

 

 

 

 

 

 

 

 

CRA International de Mexico, S.A. de C.V. (formerly known as Charles River de
Mexico, S.A. de C.V.)

 

Mexico

 

Class I

Class II

 

5,000

17,908,582

(1)





3,249

11,640,578

 

 

 

 

 

 

 

 

 

 

 

CRA International Limited (formerly known as Charles River Associates (Asia
Pacific) Limited)

 

New Zealand

 

Ordinary

 

100

 

65

 

 

 

 

 

 

 

 

 

 

 

CRA International PTY LTD (formerly known as Charles River Associates Asia
Pacific PTY LTD)

 

Australia

 

Ordinary

 

20

 

13

 

 

 

 

 

 

 

 

 

 

 

InteCap, Inc.

 

Delaware

 

Common

 

100

 

100

 

 

 

 

 

 

 

 

 

 

 

Lee & Allen Consulting Limited

 

United Kingdom

 

Ordinary

 

50,000

 

32,500

 

 

 

 

 

 

 

 

 

 

 

Network Economics Consulting Group PTY Limited

 

Australia

 

Ordinary

 

2

 

(65

)%(2)

 

 

 

 

 

 

 

 

 

 

Economics of Competition & Litigation Limited

 

England

 

Ordinary
Deferred

 

81,632
Ordinary
43,368
Deferred

 

53,060
Ordinary
28,189
Deferred

 

 

--------------------------------------------------------------------------------

(1) Includes 1 share held by James C. Burrows.

 

(2) The table sets forth the number of shares outstanding of this Foreign
Subsidiary as of the date of this Stock Pledge Agreement.  In order to grant a
security interest in, and deliver stock certificates for, 65% of the outstanding
voting stock of this Foreign Subsidiary within 60 days, this Foreign Subsidiary
shall, within 60 days, take such steps as necessary to increase its outstanding
capital stock to an amount that enables it to issue a stock certificate
representing 65% of the total combined voting power of all classes of capital
stock entitled to vote.  An updated version of this Exhibit A shall also be
provided at that time.

 

3

--------------------------------------------------------------------------------